Order filed April 21, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-13-01136-CV
                                  ____________

                       WEIZHONG ZHENG, Appellant

                                       V.

    VACATION NETWORK, INC. AND LINH C. DINH JOINTLY AND
                    SEVERALLY, Appellees


                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-33555

                                  ORDER

      The clerk’s record was filed February 6, 2014. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the trial court's final judgment signed
February 3, 2014.
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before May 5, 2015, containing the trial court's final judgment signed
February 3, 2014.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM